DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/867,418 filed on May 4, 2021.  Claims 1 to 7, 10 to 17, and 20 are currently pending with the application.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7, 10 to 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (U.S. Publication No. 2015/0347541) hereinafter Holmes, in view of Lusk et al. (U.S. Patent No. 10,572,315) hereinafter Lusk, in view of Gibbons, JR. et. al. (U.S. Publication No. .
	As to claim 1:
	Holmes discloses:
	A method for performing a data extract, transform, load (ETL) process comprising: 
	a plurality of data projections wherein each data projection of the plurality of data projections comprises an application programming interface (API) call and defines a subset of data to be retrieved when the data projection is used to query one of a set of data stores [Paragraph 0031 teaches steps can include REST steps to read data from multiple databases, where REST steps can be mapped to a context node for database names, whereby, when multiple database name events are received, multiple REST service calls (API calls) may be made, to read data from the multiple databases, therefore, REST API calls to read data from the databases, are associated with a database of the plurality of databases, and represent the data projections used to extract or read the data; Paragraph 0043 teaches REST service calls made to log in to databases, where there may be multiple databases, and multiple corresponding REST service calls made to access each database];
	receiving, at an ETL orchestration interface, an API script specifying an ETL orchestration identifying a plurality of defined data projections to extract data from one or more data stores and integrate the extracted data [Paragraph 0020 teaches a graphical user interface (GUI) that allows users to specify different aspects of an ETL job, and REST steps therein, therefore, the user is identifying the REST service calls for the ETL job, which represent the plurality of defined data projections; Paragraph 0021 teaches the client GUI provides an interface which a user may use to define and run ETL jobs, where an ETL job performs extraction, transformation, and loading of data; Paragraph 0022 teaches the ETL jobs include processes that ; 
storing the API script specifying the ETL orchestration in an orchestrations store [Paragraph 0022 teaches ETL job may include one or more REST steps which invoke the REST APIs, to perform the ETL processes; Paragraph 0021 teaches the ETL jobs are stored in the repository 140, where the job definition contains the REST steps that invoke the APIs]; and 
executing, by an execution service, the stored API script specifying the ETL orchestration [Paragraph 0022 teaches ETL engine retrieves the ETL job from the repository, and executes the ETL job, including the one or more REST steps which invoke the REST APIs that will perform the ETL process, therefore, executing the stored REST API scripts that specify the ETL process; Paragraph 0023 teaches executing a multiple-step ETL job] by: 
executing the data queries to extract the data [Paragraph 0027 teaches multiple-step ETL job including steps to extract relevant data from various sources such as DB2 database tables; Paragraph 0043 teaches executing the data extraction steps, containing specification of the database names that documents are to be retrieved from, and executing the steps that will invoke the REST service to retrieve each document in the cloud databases, based on document information as specified by document IDs, and keys in the databases]; and 
integrating the extracted data according to the ETL orchestration [Paragraph 0028 teaches ETL job for extracting and processing data from storage systems, and integrating the .
Holmes does not appear to expressly disclose receiving from a first entity, at an orchestration system, definitions for a plurality of data projections; receiving from a second entity, at an orchestration interface associated with the orchestration system, an API script specifying an ETL orchestration identifying a plurality of the defined data projections and further including instructions to integrate the extracted data into a data summary; receiving, at the ETL orchestration interface, a schedule for executing the ETL orchestration; storing the schedule for executing the ETL orchestration; executing the script at a particular point in time determined based on the schedule for executing the ETL orchestration; translating, for each data projection of the plurality of data projections included in the API script, the API call for the data projection into a data query for extracting data from the data store associated with the data projection; and executing translated queries; and storing the data summary in a retrieved data store along with information about the API script specifying the ETL orchestration, wherein the retrieved data store is configured to store past versions of the ETL orchestration such that a user can view current and past data summaries associated with versions of the ETL orchestration.
Lusk discloses:
receiving from a first entity, at an orchestration system, definitions for a plurality of data projections [Column 2, lines 60 to 67 teach an administrator may generate and manage APIs, including generating a new API by specifying a name and parameters; Column 3, lines 2 to 5 teach once the API is properly configured, the administrator activates it, thereby making it accessible to client applications; Column 3, lines 10 to 18 teach converting relational database operations defined ; 
receiving from a second entity, at an orchestration interface associated with the orchestration system, an API script specifying an ETL orchestration identifying a plurality of the defined data projections and further including instructions to integrate the extracted data into a data summary [Column 3, lines 18 to 22 teach a client can invoke the API, by calling the API, which will execute the provided SQL code, and return the results of the query to the client application;  Column 6, lines 38 to 41 teach the customer application makes an API, therefore, receiving the API script specifying the queries to retrieve the data; Column 6, lines 65 to 67 teach formatting the results returned by the database, and returning the results to the client application;  Column 9, lines 5 to 6 teach storing API requests and corresponding results; Column 12, lines 63 to 67 teach saving the results in association with the request, therefore, integrating the results into a summary]; and
storing the data summary in a retrieved data store along with information about the API script specifying the ETL orchestration [Column 9, lines 5 to 6 teach storing API requests and corresponding results; Column 12, lines 63 to 67 teach saving the results returned from the database in association with the request, therefore, storing the data summary along with information about the API script specifying the ETL orchestration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Holmes, by receiving from a first entity, at an orchestration system, definitions for a plurality of data projections; receiving from a second entity, at an orchestration interface associated with the orchestration system, an API script specifying an ETL orchestration identifying a plurality 
Neither Holmes nor Lusk appear to expressly disclose receiving, at the ETL orchestration interface, a schedule for executing the ETL orchestration; storing the schedule for executing the ETL orchestration; executing the script at a particular point in time determined based on the schedule for executing the ETL orchestration; translating, for each data projection of the plurality of data projections included in the API script, the API call for the data projection into a data query for extracting data from the data store associated with the data projection; executing translated queries; and wherein the retrieved data store is configured to store past versions of the ETL orchestration such that a user can view current and past data summaries associated with versions of the ETL orchestration.
Gibbons discloses:
receiving, at the ETL orchestration interface, a schedule for executing the ETL orchestration [Paragraph 0060 teaches data flow to schedule the data ingestion, where the server can enable the user in communication with a client terminal to schedule backups of data as one-time event or as recurring events, therefore, allowing the user to schedule jobs and jobs schedules; Paragraph 0067 teaches job request includes a scheduled time field indicating the date and time the job is to be performed; Paragraph 0112 teaches the task definition can include multiple data structures, API routines in an API Tree Structure locations]; 
storing the schedule for executing the ETL orchestration [Paragraph 0073 teaches upon receiving the request, storing a new task request in the database including all the fields and information necessary to execute the request; Paragraph 0089 teaches upon receiving a request, storing the task request with the received data and information]; 
executing the script at a particular point in time determined based on the schedule for executing the ETL orchestration [Paragraph 0087 teaches whenever the task is due to be executed, executing the task; Paragraph 0089 teaches performing a scheduled backup (job) of data, where the tasks are scheduled to be performed at a specified time; Paragraph 0090 teaches identifying the tasks due by the specified time]; and
wherein the retrieved data store is configured to store past versions of the ETL orchestration such that a user can view current and past data summaries associated with versions of the ETL orchestration [Paragraph 0124 teaches datasets may be stored in the LI Server; Paragraph 0125 teaches the user can execute a request to retrieve one or more previous versions or instances of one or more datasets, where the requested versions reflect the state of a dataset captured at a previous time than the current; Paragraph 0127 teaches the client terminal can receive and display the dataset versions, where the available versions of a dataset can be represented in the GUI as circles or nodes in a timeline, and where these nodes represent a reference point in time when the dataset was captured; the user can hover over a circle or node to view information regarding the specific version, including timestamps, memory consumed, permissions, etc., therefore, the user can view stored current and past data summaries associated with versions of the orchestration; Paragraph 0206 teaches datasets can be stored, and further analyzed to reveal data patterns, trends, and associations, where the inputs can include dataset request, data version query request, dataset version request, etc.].
 as taught by Gibbons [Paragraphs 0060, 0067, 0073, 0087, 0089, 0124, 0127], because both applications are directed to creation, management and execution of computing jobs for data extraction, transformation and integration; receiving and storing a schedule for executing the ETL orchestration at a specific point in time, and storing the results of past and current executions, enables jobs and scripts to run as batch processes as needed, which prevents the consumption of resources during regular hours, and aids users in efficiently scheduling and monitoring job execution, as well as reduce errors, and enables the identification of data patterns, trends, and associations related to relevant transactions of an enterprise, facilitating thereby the extraction of information (See Gibbons Paras [0010, 0206]).
Neither Holmes, nor Lusk, nor Gibbons appear to expressly disclose translating, for each data projection of the plurality of data projections included in the API script, the API call for the data projection into a data query for extracting data from the data store associated with the data projection; and executing translated queries.
Briggs disclose:
translating, for each data projection of the plurality of data projections included in the API script, the API call for the data projection into a data query for extracting data from the data store associated with the data projection [Paragraph 0004 teaches converting API ; and 
executing translated queries [Paragraph 0012 teaches SQL queries will be generated and executed against the relational database; Paragraph 0045 teaches using the SQL query when executing the application program, in place of the API query, hence, executing the translated query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Holmes as modified by Gibbons, by translating, for each data projection of the plurality of data projections included in the API script, the API call for the data projection into a data query for extracting data from the data store associated with the data projection, and executing translated queries, as taught by Briggs [Paragraphs 0004, 0012, 0044, 0045], because the applications are directed to creation, management and execution of computing jobs for data extraction; having the ability to manage and translate API calls containing queries to extract data, the user can be provided access to data sources and data sets without risking the database security, since access to the database are known in advance of executing the queries against the database, and enables the use of an object oriented model (See Briggs Paras [0002], [0003]).

	As to claim 2:
	Holmes as modified by Briggs discloses:
	a first data projection and a second data projection of the plurality of data projections are associated with a data store of the plurality of data stores, the 20data store having a set of records, and the first data projection and the second data projection define different subsets of the records in the data store [Briggs - Paragraph 0028 teaches identify the segments of code containing API calls with API queries (which are the data projections), and determine the different API calls made, to perform the translation and generate the SQL queries containing the SQL statements; Paragraph 0033 teaches identifying calls containing a query segment, where in the example one segment contains a model that maps to the “Topics” table, and another segment contains a model that maps to the “Comments” table, therefore, each data projection associated with a data store, and defining different subsets of records; Paragraph 0043 teaches the SQL generated query selects data based on the specified criteria from two tables, and performs a join of the two subsets of data records].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Holmes as modified by Gibbons, by incorporating a first data projection and a second data projection of the plurality of data projections are associated with a data store of the plurality of data stores, the data store having a set of records, and the first data projection and the second data projection define different subsets of the records in the data store, as taught by Briggs [Paragraphs 0028, 0033], because the applications are directed to creation, management and execution of computing jobs for data extraction; by including data projections that define different sets of data in the scripts, the user can be provided access to data sources and data sets without risking the database security, since access to the database are known in advance of executing the queries against the database, and enables the use of an object oriented model (See Briggs Paras [0002], [0003]).

As to claim 3:
	Holmes further discloses:
defining, using a data projection creation interface, the first data projection [Paragraph 0021 teaches graphical user interface allows the user to define and run ETL jobs; Paragraph 0027 teaches the multiple-step ETL job include steps to extract relevant data from various sources; Paragraph 0029 teaches job may include steps to extract data from a data warehouse or database systems, representing the first data projection] as a first API call that performs a first operation on the set of records in the data store [Paragraph 0020 teaches user can define different aspects of the ETL job and REST steps; Paragraph 0022 teaches ETL job and steps include data extraction from a plurality of sources; Paragraph 0031 teaches multiple REST service calls may be made to read data from multiple databases]; and 
defining, using the data projection creation interface, the second data projection [Paragraph 0021 teaches graphical user interface allows the user to define and run ETL jobs; Paragraph 0027 teaches the multiple-step ETL job include steps to extract relevant data from various sources; Paragraph 0029 teaches job may include steps to extract data from a cloud storage system, representing the second data projection] as a second API call that performs a second operation on the set of records in the data store [Paragraph 0020 teaches user can define different aspects of the ETL job and REST steps; Paragraph 0022 teaches ETL job and steps include data extraction from a plurality of sources; Paragraph 0031 teaches multiple REST service calls may be made to read data from multiple databases].

As to claim 4:
	Holmes further discloses:
a first data store and a second data store of the plurality of data stores have different database formats [Paragraph 0029 teaches extracting data from a data warehouse or a database system, extracting data from a cloud storage system, transform and integrate the data, and save the .

As to claim 5:
	Holmes further discloses:
the API script specifying the ETL orchestration is received from a first user [Paragraph 0021 teaches user defines ETL jobs through the user interface], the method further comprising: 
storing, in the orchestrations store, a second API script specifying a second ETL orchestration [Paragraph 0022 teaches ETL job may include one or more REST steps which invoke the REST APIs, to perform the ETL processes; Paragraph 0021 teaches the ETL jobs are stored in the repository 140, in other words, a plurality of jobs, including the first job and the second job can be stored in the repository]; and 
accessing, by the first user, the second API script specifying the second ETL orchestration [Paragraph 0060 teaches users can design and modify ETL jobs with one or more REST steps, therefore, the users can access the jobs previously created].

As to claim 6:
	Holmes as modified by Gibbons discloses:
providing, in a data browser, a summary of data available in the plurality of data stores, the summary comprising at least the plurality of API calls defining the plurality of data projections [Gibbons – Paragraph 0112 teaches the task definition can include multiple data structures, API routines in an API Tree Structure locations; Paragraph 0118 teaches a dataset .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Holmes, by providing, in a data browser, a summary of data available in the plurality of data stores, the summary comprising at least the plurality of API calls defining the plurality of data projections, as taught by Gibbons [Paragraphs 0112, 0127, 0206], because both applications are directed to creation, management and execution of computing jobs for data extraction, transformation and integration; providing an interface to see available summaries to the user, enables the identification of data patterns, trends, and associations related to relevant transactions of an enterprise, facilitating thereby the extraction of information (See Gibbons Paras [0010, 0206]).



	Holmes further discloses:
integrating the extracted data involves at least one of: 
combining a first data projection and a second data projection [Paragraph 0019 teaches enhancing enterprise data with data from cloud services, by retrieving data from a data warehouse or database system (first data projection), extracting documents from a cloud storage (second data projection), and integrating data from the documents with the enterprise data, therefore, combining the enterprise data, obtained from the data warehouse or database system, with the cloud storage system data obtained from the documents]; summarizing a data projection; aggregating a first data projection and a second data projection; filtering a first data projection; and merging a first data projection and a second data projection.

As to claim 10:
	Holmes further discloses:
storing, in the retrieved data store, the extracted data for each of the plurality of data projections and the API call defining the data projection associated with the extracted data [Paragraph 0019 teaches saving the transformed results into a target database; Paragraph 0029 teaches saving the transformed results into target database tables; Paragraph 0021 teaches the ETL jobs are stored in the repository 140, where the job definition contains the REST steps that invoke the APIs].

As to claim 11:
	Holmes discloses:
	A non-transitory computer readable storage comprising instructions for performing a data extract, transform, load (ETL) process that, when executed by a processor, cause the processor to: 
	a plurality of data projections wherein each data projection of the plurality of data projections comprises an application programming interface (API) call and defines a subset of data to be retrieved when the data projection is used to query one of a set of data stores [Paragraph 0031 teaches steps can include REST steps to read data from multiple databases, where REST steps can be mapped to a context node for database names, whereby, when multiple database name events are received, multiple REST service calls (API calls) may be made, to read data from the multiple databases, therefore, REST API calls to read data from the databases, are associated with a database of the plurality of databases, and represent the data projections used to extract or read the data; Paragraph 0043 teaches REST service calls made to log in to databases, where there may be multiple databases, and multiple corresponding REST service calls made to access each database];
	receive, at an ETL orchestration interface, an API script specifying an ETL orchestration identifying a plurality of defined data projections to extract data from one or more data stores and integrate the extracted data [Paragraph 0020 teaches a graphical user interface (GUI) that allows users to specify different aspects of an ETL job, and REST steps therein, therefore, the user is identifying the REST service calls for the ETL job, which represent the plurality of defined data projections; Paragraph 0021 teaches the client GUI provides an interface which a user may use to define and run ETL jobs, where an ETL job performs extraction, transformation, and loading of data; Paragraph 0022 teaches the ETL jobs include processes that perform extraction of data from various sources, transformation of data, and loading the data into a desired target, and include one or more REST steps which invoke REST APIs to perform the ETL ; 
store the API script specifying the ETL orchestration in an orchestrations store [Paragraph 0022 teaches ETL job may include one or more REST steps which invoke the REST APIs, to perform the ETL processes; Paragraph 0021 teaches the ETL jobs are stored in the repository 140, where the job definition contains the REST steps that invoke the APIs]; and 
execute, by an execution service, the stored API script specifying the ETL orchestration [Paragraph 0022 teaches ETL engine retrieves the ETL job from the repository, and executes the ETL job, including the one or more REST steps which invoke the REST APIs that will perform the ETL process, therefore, executing the stored REST API scripts that specify the ETL process; Paragraph 0023 teaches executing a multiple-step ETL job] the instructions for executing the stored API script including instructions to: 
execute the data queries to extract the data [Paragraph 0027 teaches multiple-step ETL job including steps to extract relevant data from various sources such as DB2 database tables; Paragraph 0043 teaches executing the data extraction steps, containing specification of the database names that documents are to be retrieved from, and executing the steps that will invoke the REST service to retrieve each document in the cloud databases, based on document information as specified by document IDs, and keys in the databases]; and 
integrate the extracted data according to the ETL orchestration [Paragraph 0028 teaches ETL job for extracting and processing data from storage systems, and integrating the extracted data, including one or more REST steps to extract and transform the information and .
Holmes does not appear to expressly disclose receive from a first entity, at a system, definitions for a plurality of data projections; receive from a second entity, at an orchestration interface associated with the orchestration system, an API script specifying an ETL orchestration identifying a plurality of the defined data projections and further including instructions to integrate the extracted data into a data summary; receiving, at the ETL orchestration interface, a schedule for executing the ETL orchestration; storing the schedule for executing the ETL orchestration; executing the script at a particular point in time determined based on the schedule for executing the ETL orchestration; translating, for each data projection of the plurality of data projections included in the API script, the API call for the data projection into a data query for extracting data from the data store associated with the data projection; and executing translated queries; and store the data summary in a retrieved data store along with information about the API script specifying the ETL orchestration, wherein the retrieved data store is configured to store past versions of the ETL orchestration such that a user can view current and past data summaries associated with versions of the ETL orchestration.
Lusk discloses:
receive from a first entity, at an orchestration system, definitions for a plurality of data projections [Column 2, lines 60 to 67 teach an administrator may generate and manage APIs, including generating a new API by specifying a name and parameters; Column 3, lines 2 to 5 teach once the API is properly configured, the administrator activates it, thereby making it accessible to client applications; Column 3, lines 10 to 18 teach converting relational database operations defined in standard query language into API calls that are accessible as a REST API, where the user can ; 
receive from a second entity, at an orchestration interface associated with the orchestration system, an API script specifying an ETL orchestration identifying a plurality of the defined data projections and further including instructions to integrate the extracted data into a data summary [Column 3, lines 18 to 22 teach a client can invoke the API, by calling the API, which will execute the provided SQL code, and return the results of the query to the client application;  Column 6, lines 38 to 41 teach the customer application makes an API, therefore, receiving the API script specifying the queries to retrieve the data; Column 6, lines 65 to 67 teach formatting the results returned by the database, and returning the results to the client application;  Column 9, lines 5 to 6 teach storing API requests and corresponding results; Column 12, lines 63 to 67 teach saving the results in association with the request, therefore, integrating the results into a summary]; and
store the data summary in a retrieved data store along with information about the API script specifying the ETL orchestration [Column 9, lines 5 to 6 teach storing API requests and corresponding results; Column 12, lines 63 to 67 teach saving the results returned from the database in association with the request, therefore, storing the data summary along with information about the API script specifying the ETL orchestration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Holmes, by receiving from a first entity, at an orchestration system, definitions for a plurality of data projections; receiving from a second entity, at an orchestration interface associated with the orchestration system, an API script specifying an ETL orchestration identifying a plurality of the defined data projections and further including instructions to integrate the extracted data into 
Neither Holmes nor Lusk appear to expressly disclose receiving, at the ETL orchestration interface, a schedule for executing the ETL orchestration; storing the schedule for executing the ETL orchestration; executing the script at a particular point in time determined based on the schedule for executing the ETL orchestration; translating, for each data projection of the plurality of data projections included in the API script, the API call for the data projection into a data query for extracting data from the data store associated with the data projection; executing translated queries; and wherein the retrieved data store is configured to store past versions of the ETL orchestration such that a user can view current and past data summaries associated with versions of the ETL orchestration.
Gibbons discloses:
receive, at the ETL orchestration interface, a schedule for executing the ETL orchestration [Paragraph 0060 teaches data flow to schedule the data ingestion, where the server can enable the user in communication with a client terminal to schedule backups of data as one-time event or as recurring events, therefore, allowing the user to schedule jobs and jobs schedules; Paragraph 0067 teaches job request includes a scheduled time field indicating the date and time the job is to be performed; Paragraph 0112 teaches the task definition can include multiple data structures, API routines in an API Tree Structure locations]; 
store the schedule for executing the ETL orchestration [Paragraph 0073 teaches upon receiving the request, storing a new task request in the database including all the fields and information necessary to execute the request; Paragraph 0089 teaches upon receiving a request, storing the task request with the received data and information]; 
execute the script at a particular point in time determined based on the schedule for executing the ETL orchestration [Paragraph 0087 teaches whenever the task is due to be executed, executing the task; Paragraph 0089 teaches performing a scheduled backup (job) of data, where the tasks are scheduled to be performed at a specified time; Paragraph 0090 teaches identifying the tasks due by the specified time]; and
wherein the retrieved data store is configured to store past versions of the ETL orchestration such that a user can view current and past data summaries associated with versions of the ETL orchestration [Paragraph 0124 teaches datasets may be stored in the LI Server; Paragraph 0125 teaches the user can execute a request to retrieve one or more previous versions or instances of one or more datasets, where the requested versions reflect the state of a dataset captured at a previous time than the current; Paragraph 0127 teaches the client terminal can receive and display the dataset versions, where the available versions of a dataset can be represented in the GUI as circles or nodes in a timeline, and where these nodes represent a reference point in time when the dataset was captured; the user can hover over a circle or node to view information regarding the specific version, including timestamps, memory consumed, permissions, etc., therefore, the user can view stored current and past data summaries associated with versions of the orchestration; Paragraph 0206 teaches datasets can be stored, and further analyzed to reveal data patterns, trends, and associations, where the inputs can include dataset request, data version query request, dataset version request, etc.].
 as taught by Gibbons [Paragraphs 0060, 0067, 0073, 0087, 0089, 0124, 0127], because both applications are directed to creation, management and execution of computing jobs for data extraction, transformation and integration; receiving and storing a schedule for executing the ETL orchestration at a specific point in time, and storing the results of past and current executions, enables jobs and scripts to run as batch processes as needed, which prevents the consumption of resources during regular hours, and aids users in efficiently scheduling and monitoring job execution, as well as reduce errors, and enables the identification of data patterns, trends, and associations related to relevant transactions of an enterprise, facilitating thereby the extraction of information (See Gibbons Paras [0010, 0206]).
Neither Holmes, nor Lusk, nor Gibbons appear to expressly disclose translate, for each data projection of the plurality of data projections included in the API script, the API call for the data projection into a data query for extracting data from the data store associated with the data projection; and execute translated queries.
Briggs disclose:
translate, for each data projection of the plurality of data projections included in the API script, the API call for the data projection into a data query for extracting data from the data store associated with the data projection [Paragraph 0004 teaches converting API queries ; and 
execute translated queries [Paragraph 0012 teaches SQL queries will be generated and executed against the relational database; Paragraph 0045 teaches using the SQL query when executing the application program, in place of the API query, hence, executing the translated query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Holmes as modified by Gibbons, by translating, for each data projection of the plurality of data projections included in the API script, the API call for the data projection into a data query for extracting data from the data store associated with the data projection, and executing translated queries, as taught by Briggs [Paragraphs 0004, 0012, 0044, 0045], because the applications are directed to creation, management and execution of computing jobs for data extraction; having the ability to manage and translate API calls containing queries to extract data, the user can be provided access to data sources and data sets without risking the database security, since access to the database are known in advance of executing the queries against the database, and enables the use of an object oriented model (See Briggs Paras [0002], [0003]).

	As to claim 12:
	Holmes as modified by Briggs discloses:
	a first data projection and a second data projection of the plurality of data projections are associated with a data store of the plurality of data stores, the 20data store having a set of records, and the first data projection and the second data projection define different subsets of the records in the data store [Briggs - Paragraph 0028 teaches identify the segments of code containing API calls with API queries (which are the data projections), and determine the different API calls made, to perform the translation and generate the SQL queries containing the SQL statements; Paragraph 0033 teaches identifying calls containing a query segment, where in the example one segment contains a model that maps to the “Topics” table, and another segment contains a model that maps to the “Comments” table, therefore, each data projection associated with a data store, and defining different subsets of records; Paragraph 0043 teaches the SQL generated query selects data based on the specified criteria from two tables, and performs a join of the two subsets of data records].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Holmes as modified by Gibbons, by incorporating a first data projection and a second data projection of the plurality of data projections are associated with a data store of the plurality of data stores, the data store having a set of records, and the first data projection and the second data projection define different subsets of the records in the data store, as taught by Briggs [Paragraphs 0028, 0033], because the applications are directed to creation, management and execution of computing jobs for data extraction; by including the data projections defining the datasets in the scripts, the user can be provided access to data sources and data sets without risking the database security, since access to the database are known in advance of executing the queries against the database, and enables the use of an object oriented model (See Briggs Paras [0002], [0003]).

As to claim 13:
	Holmes further discloses:
generate, through a data projection creation interface, the definition of the first data projection [Paragraph 0021 teaches graphical user interface allows the user to define and run ETL jobs; Paragraph 0027 teaches the multiple-step ETL job include steps to extract relevant data from various sources; Paragraph 0029 teaches job may include steps to extract data from a data warehouse or database systems, representing the first data projection] as a first API call that performs a first operation on the set of records in the data store [Paragraph 0020 teaches user can define different aspects of the ETL job and REST steps; Paragraph 0022 teaches ETL job and steps include data extraction from a plurality of sources; Paragraph 0031 teaches multiple REST service calls may be made to read data from multiple databases]; and 
generate, through the data projection creation interface, the definition of the second data projection [Paragraph 0021 teaches graphical user interface allows the user to define and run ETL jobs; Paragraph 0027 teaches the multiple-step ETL job include steps to extract relevant data from various sources; Paragraph 0029 teaches job may include steps to extract data from a cloud storage system, representing the second data projection] as a second API call that performs a second operation on the set of records in the data store [Paragraph 0020 teaches user can define different aspects of the ETL job and REST steps; Paragraph 0022 teaches ETL job and steps include data extraction from a plurality of sources; Paragraph 0031 teaches multiple REST service calls may be made to read data from multiple databases].

As to claim 14:
	Holmes further discloses:
a first data store and a second data store of the plurality of data stores have different database formats [Paragraph 0029 teaches extracting data from a data warehouse or a database system, extracting data from a cloud storage system, transform and integrate the data, and save the .

As to claim 15:
	Holmes further discloses:
the API script specifying the ETL orchestration is received from a first user [Paragraph 0021 teaches user defines ETL jobs through the user interface], and the instructions further comprises instructions that, when executed by the processor, cause the processor to: 
store, in the orchestrations store, a second API script specifying a second ETL orchestration [Paragraph 0022 teaches ETL job may include one or more REST steps which invoke the REST APIs, to perform the ETL processes; Paragraph 0021 teaches the ETL jobs are stored in the repository 140, in other words, a plurality of jobs, including the first job and the second job can be stored in the repository]; and 
provide access, to the first user, to the second API script specifying the second ETL orchestration [Paragraph 0060 teaches users can design and modify ETL jobs with one or more REST steps, therefore, the users can access the jobs previously created; Peacock – Paragraph 0043 teaches user selects a first job, and a second job, therefore, has access to the plurality of jobs].

As to claim 16:
	Holmes as modified by Gibbons discloses:
provide, in a data browser, a summary of data available in the plurality of data stores, the summary comprising at least the plurality of API calls defining the plurality of data projections [Gibbons – Paragraph 0112 teaches the task definition can include multiple data .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Holmes, by providing, in a data browser, a summary of data available in the plurality of data stores, the summary comprising at least the plurality of API calls defining the plurality of data projections, as taught by Gibbons [Paragraphs 0112, 0127, 0206], because both applications are directed to creation, management and execution of computing jobs for data extraction, transformation and integration; providing an interface to see available summaries to the user, enables the identification of data patterns, trends, and associations related to relevant transactions of an enterprise, facilitating thereby the extraction of information (See Gibbons Paras [0010, 0206]).


	Holmes further discloses:
integrating the extracted data involves at least one of: 
combine a first data projection and a second data projection [Paragraph 0019 teaches enhancing enterprise data with data from cloud services, by retrieving data from a data warehouse or database system (first data projection), extracting documents from a cloud storage (second data projection), and integrating data from the documents with the enterprise data, therefore, combining the enterprise data, obtained from the data warehouse or database system, with the cloud storage system data obtained from the documents]; summarize a data projection; aggregate a first data projection and a second data projection; filter a first data projection; and merge a first data projection and a second data projection.

As to claim 20:
	Holmes further discloses:
store, in the retrieved data store, the extracted data for each of the plurality of data projections and the API call defining the data projection associated with the extracted data [Paragraph 0019 teaches saving the transformed results into a target database; Paragraph 0029 teaches saving the transformed results into target database tables; Paragraph 0021 teaches the ETL jobs are stored in the repository 140, where the job definition contains the REST steps that invoke the APIs].

Response to Arguments
	The following is in response to arguments filed on May 4, 2021.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169